Citation Nr: 1015248	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-25 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date of June 2, 1994 for the 
grant of service connection for depression as secondary to 
service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than June 7, 
1999 for the award of a 70 percent disability rating for 
service-connected PTSD.  

3.  Entitlement to an effective date earlier than June 7, 
1999 for the grant of entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated August 2004 and March 
2006 from the Department of Veterans Affairs (VA) Regional 
Office (RO) above.  


FINDINGS OF FACT

1.  In September 1994, the RO received a June 1994 private 
treatment record that shows the Veteran's symptoms of 
depression are related to his diagnosis of PTSD.  

2.  There is no indication that the June 1996 psychiatric 
evaluation was conducted by VA or uniformed services on an 
outpatient basis or while the Veteran was hospitalized in a 
VA or uniformed services hospital; nor is there any 
indication that the evaluation was conducted at a non-VA 
hospital where the Veteran was maintained at VA's expense.  

3.  The June 1994 treatment record was submitted with an 
informal claim for increase that was received by VA in 
September 1994 and adjudicated by a rating decision dated 
November 1995.  

4.  In June 1994, there was no communication received from 
the Veteran or his attorney requesting a determination of 
entitlement, or evidencing a belief in entitlement, to 
depression as secondary to PTSD; nor was there any medical 
evidence that showed depression was a separate and distinct 
psychiatric disability for which a separate disability rating 
and effective date were warranted.  

5.  By rating action in March 2006, the RO awarded a 70 
percent disability rating for service-connected PTSD with 
depression and granted entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disability, effective June 7, 1999, the date the 
claim for those benefits was filed.  

6.  For one year prior to June 7, 1999, the evidence of 
record establishes that a 70 percent disability rating was 
warranted for service-connected PTSD with depression and that 
the Veteran was unemployable due to service-connected PTSD 
with depression.  


CONCLUSIONS OF LAW

1.  An effective date of June 2, 1994 for the grant of 
service connection for depression, as related to service-
connected PTSD, is not warranted.  38 U.S.C.A.  § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400, 4.130, Diagnostic Code 
9411 (2009).  

2.  Giving the benefit of the doubt to the Veteran, the 
appropriate effective date of the award of a 70 percent 
disability evaluation for service-connected PTSD with 
depression is June 7, 1998.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400(o)(2) 
(2009).

3.  Giving the benefit of the doubt to the Veteran, the 
appropriate effective date of the grant of entitlement to a 
total disability rating based upon individual unemployability 
due to service-connected disability is June 7, 1998.  38 
U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(o)(2) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was established in April 1993, 
and the RO assigned a 30 percent disability rating pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective 
November 1989.  

Following the April 1993 rating decision, the Veteran 
requested, on three separate occasions, that his service-
connected PTSD be re-evaluated and assigned a higher 
disability rating.  See increased rating claims received by 
VA in September 1994, January 1996, and May 1996.  

In September 1996, the Veteran submitted his medical records 
from the Social Security Administration (SSA) in support of 
his claim for an increased rating.  Despite the evidence 
submitted by the Veteran, his claims were denied in rating 
decisions dated November 1995, February 1996, and January 
1997.  

In this regard, the Board notes that, in January 1997, the RO 
granted a temporary total rating of 100 percent from April 
23, 1996, pursuant to 38 C.F.R. § 4.29, based on evidence 
that the Veteran was hospitalized for 21 days in late April 
to August 1996 for treatment of service-connected PTSD.  
Effective September 1, 1996, the Veteran's disability rating 
was returned to 30 percent.  See January 1997 Rating 
Decision.  

In June 1999, the Veteran requested an increased rating for 
his service-connected PTSD disability and filed a claim for 
TDIU based upon service-connected PTSD.  The Veteran's claim 
was denied in a rating decision dated December 1999, and the 
Veteran perfected a timely appeal as to the RO's 
determination.  

In March 2001, the Veteran submitted a claim of service 
connection for depression, claimed as secondary to service-
connected PTSD.  In support of his claim, the Veteran relied 
on a June 1994 treatment record that shows the Veteran has 
symptoms of depression that are related to his PTSD.  The 
Veteran, through his representative, has argued that the June 
1994 treatment record should have been considered an informal 
claim, pursuant to 38 C.F.R. § 3.157(b), which the RO never 
adjudicated.  

In March 2003, the Board remanded the issues of entitlement 
to an increased rating for service-connected PTSD and 
entitlement to TDIU in order for the RO to adjudicate the 
claim of service connection for depression, claimed as 
secondary to PTSD, as the Board noted that the secondary 
service connection claim was inextricably intertwined with 
the increased rating claims.  

In August 2004, the RO granted service connection for 
depression on the basis that the evidence showed the 
Veteran's depression is related to service-connected PTSD.  
In that rating decision, the RO noted that, in order to avoid 
pyramiding, depression would be added to the diagnosis of 
PTSD, not combined therewith.  As such, a separate disability 
rating and effective date were not assigned for depression.  
Instead the RO reevaluated the Veteran's service-connected 
PTSD based on all evidence of record at that time and 
determined that a disability rating higher than 30 percent 
was not warranted.  See August 2004 Rating Decision.  

In August 2005, the Veteran filed a claim asserting that 
service connection for depression should be made effective 
from June 2, 1994, the date of the private treatment record 
that shows the Veteran's symptoms of depression are related 
to his PTSD.  The Veteran also requested an increased rating 
for his service-connected PTSD, although that issue was 
already on appeal.  

In December 2005, the Board determined that a 70 percent 
disability rating was warranted for service-connected PTSD 
and granted entitlement to TDIU.  In March 2006, the RO 
implemented the Board's December 2005 decision by issuing a 
rating decision that awarded a 70 percent disability rating 
for service-connected PTSD, and granted entitlement to TDIU, 
effective June 7, 1999.  

The Veteran has asserted that the effective date for the 
award of a 70 percent rating and the grant of entitlement to 
TDIU should be from June 7, 1998, as entitlement to those 
benefits was factually ascertainable during the year prior to 
the date of claim.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2009).  
The statute and regulation provide, in pertinent part, that 
the effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2009).  An effective date for a 
claim for increase may be granted prior to the date of claim 
if it is factually ascertainable that an increase in 
disability had occurred within one year before the date of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) and (2) (2009); see also Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Veteran has also asserted that the effective date for the 
grant of service connection for depression, as related to 
service-connected PTSD, should be June 2, 1994.  
Specifically, the Veteran has asserted that the June 1994 
treatment record shows the Veteran's symptoms of depression 
are related to his PTSD and, thus, the record should be 
considered an informal claim of increased compensation, to 
include specifically a claim of service connection for 
depression as secondary to PTSD, as a secondary service 
connection claim is a claim for increased compensation.  

Review of the record reveals that, in June 1994, a clinical 
psychologist, D.G., Ph.D., conducted a neuropsychiatric 
evaluation on the Veteran.  After examining the Veteran, Dr. 
D.G. continued the Veteran's diagnosis of PTSD and noted that 
the Veteran also has a number of symptoms consistent with 
depression.  Dr. D.G. stated, however, stated that the 
Veteran's depression symptoms are related to his PTSD, as 
opposed to being a separate diagnosis.  

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensation in degree, receipt 
of one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  If a 
report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services is received, the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  If evidence from a private 
physician or layman is received, the date of receipt of such 
evidence will be considered the date of receipt of a claim.  
If examination reports, clinical records, and transcripts of 
records are received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals, the date of receipt by VA will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. § 3.157(b)(1-3).  

While the June 1994 treatment record shows increased symptoms 
of PTSD, including depression, the Board finds that the June 
1994 treatment record can only be accepted as an informal 
claim received by VA in September 1994 because there is no 
indication that the psychiatric evaluation was conducted by 
VA or uniformed services on an outpatient basis or while the 
Veteran was hospitalized in a VA or uniformed services 
hospital.  There is also no indication that the evaluation 
was conducted at a non-VA hospital where the Veteran was 
maintained at VA's expense.  In fact, it does not appear that 
the psychiatric evaluation was conducted in conjunction with 
a claim for VA benefits.  Instead, it appears that the June 
1994 treatment record was generated by SSA, as the treatment 
record is associated with records used in a disability 
determination made by SSA and the evaluation report reflects 
that the Veteran was referred by the "Disability Bureau," 
which, according to other evidence of record, is apart of 
SSA.  See April 1994 Personal Date Questionnaire.  

Even if the Board assumed, arguendo, that the June 1994 
treatment record was generated by VA, the Board notes that, 
when the June 1994 treatment record was submitted to VA, 
neither pension nor compensation had been established for 
depression and service connection for depression had not been 
denied because the disability was noncompensable in degree.  
See 38 C.F.R. § 3.157(b).  Instead, the evidence only showed 
that the Veteran's service-connected PTSD included symptoms 
of depression and there was no communication from the Veteran 
or his attorney requesting a determination of entitlement, or 
evidencing a belief in entitlement, to service connection for 
depression as secondary to PTSD.  Therefore, the Board finds 
the June 1994 treatment record cannot be accepted as an 
informal claim for benefits received by VA in June 1994.  

After reviewing the evidence, the Board finds that, in June 
1994, there was no formal or informal communication received 
from the Veteran or his attorney requesting a determination 
of entitlement, or evidencing a belief in entitlement, to 
depression as secondary to PTSD; nor was there any medical 
evidence that showed depression was a separate and distinct 
psychiatric disability for which a separate disability rating 
and effective date were warranted.  Therefore, the Board 
finds there is no basis on which to assign an effective date 
of June 2, 1994 for the grant of service connection for 
depression as secondary to PTSD.  

The Veteran's attorney has argued that VA never adjudicated 
the informal claim for increased compensation that was 
received by VA in June 1994.  However, review of the evidence 
shows that the June 1994 treatment record, and the other 
evidence from SSA, was submitted in support of the September 
1994 informal claim for an increased rating for service-
connected PTSD, which was denied in a November 1995 rating 
decision.  The Veteran did not appeal the RO's determination 
and, thus, the November 1995 rating decision became final in 
the absence of clear and unmistakable error, which has not 
been alleged by the Veteran.  See 38 U.S.C.A.  § 7105; 
38 C.F.R. § 20.1103 (2009).  The Board finds that the rating 
action of November 1995 is clearly a response from the RO to 
the evidence received.  This is simply not a case of an 
unadjudiated claim.   

Therefore, the Board finds that any claim for increased 
compensation received by VA in 1994 has been adjudicated.  

As to the issue of depression as related to service-connected 
PTSD, the RO determined that depression would be added to the 
diagnosis of PTSD, not combined therewith, in order to avoid 
pyramiding.  See August 2004 Rating Decision.  As noted, 
there was/is no medical evidence showing the Veteran's 
depressive symptoms represent a separate and distinct 
disability from PTSD, which warranted/warrants a separate 
disability rating and effective date.  Instead, the RO 
correctly added depression to the Veteran's diagnosis of PTSD 
and, thus, any issue of the effective date of the grant of 
service connection for depression was rendered moot, as 
depression was/is considered a symptom of PTSD, for which a 
disability rating and effective date has been assigned.  

After reading the Veteran's statements, it appears the 
Veteran and his attorney believe that adding depression to 
the Veteran's diagnosis of PTSD signifies an increase in 
severity in his overall PTSD disability.  Indeed, the Veteran 
has asserted that the increase in severity occurred before 
June 1999 and, as such, the 70 percent rating is warranted 
for PTSD should be awarded prior to that date.  

As noted above, an effective date for a claim for increase 
may be granted from the earliest date it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date, otherwise, 
date of receipt of claim.  See 38 C.F.R. § 3.400(o).  

In granting the increased rating of 70 percent for service-
connected PTSD, the Board noted that the evidence showed the 
Veteran's PTSD symptoms result in deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to symptoms such as impaired impulse control, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationship.  
Given the evidence of depression, irritability, social 
isolation, and interpersonal problems caused by the Veteran's 
PTSD, the Board found that the degree of social and 
occupational impairment met the criteria for a 70 percent 
rating.  See December 2005 Board Decision.  

In implementing the Board's decision, the RO awarded the 70 
percent rating effective from June 7, 1999, the date his 
claim for an increased rating for PTSD was received by VA.  

Review of the pertinent evidence reveals that, during the 
year prior to June 1999, the Veteran's service-connected PTSD 
was manifested by disturbances in mood, interpersonal 
conflicts, and difficulty coping with difficult situations.  
See private treatment records from C.C., M.A., L.C.P.C. dated 
from October 1996 to May 1999; see also VA outpatient 
treatment records dated from July 1998 to March 1999.  The 
evidence shows the Veteran separated from his fourth wife in 
May 1998 and had a new girlfriend in July 1998, with whose 
teenage children he was having conflicts.  In this regard, 
the evidence shows the Veteran had ongoing family conflicts 
and continued to have difficulty handling conflict in his 
interpersonal relationships throughout the year prior to June 
1999.  The evidence also shows the Veteran had difficulty 
coping with minor difficulties without anger or aggressive 
behavior.  See May 1998 treatment record from C.C.  

Based on the foregoing, and after resolving all reasonable 
doubt in favor of the Veteran, the Board finds that 
entitlement to a 70 percent rating was factually 
ascertainable in the year prior to the June 1999 informal 
claim for an increased rating.  Indeed, the evidence shows 
the Veteran's service-connected PTSD was manifested by mood 
disturbances, interpersonal conflicts, and a severe 
impairment in establishing and maintaining effective 
relationships during that time period.  This finding is 
supported by the GAF score of 50 documented throughout the 
treatment records dated during the year prior to June 1999.  
See private treatment records from C.C., M.A., L.C.P.C. dated 
from October 1996 to May 1999.  

Therefore, based on the foregoing reasons and bases, the 
Board finds that an effective date of June 7, 1998 is 
warranted for the award of 70 percent rating for service-
connected PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Entitlement to TDIU was granted effective from June 7, 1998, 
the date VA received the Veteran's claim for that benefit.  
The Veteran is seeking an earlier effective date for the 
grant of TDIU.  A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 13 
Vet. App. 449 (2000).  As noted, the effective date of an 
increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if a claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).

Given that service-connected PTSD is rated 70 percent 
disabling effective June 7, 1998, the Board finds that the 
minimum schedular requirements for a total rating due to 
individual unemployability are met as of that date.  See 
38 C.F.R. § 4.16(a).  The next inquiry is whether the 
evidence showed the Veteran's PTSD prevented him from 
engaging in substantially gainful employment at that time.  

The Board notes that the evidentiary record contains very 
little evidence during the year prior to June 1999.  
Nevertheless, a May 1998 treatment record reflects that the 
Veteran's occupational deficits were considered severe as he 
had been unemployed for five years and job stressors were 
noted, including major conflicts with supervisors.  The 
treatment record also reflects that the Veteran's work 
history indicates that he has limited job skills and is 
functionally illiterate.  The examiner specifically stated 
that the Veteran was unprepared to return to work at that 
time and would need vocational training or other assistance 
to be gainfully employed.  See May 1998 treatment record from 
C.C., M.A., L.C.P.C.  

In addition to the foregoing, the Board notes that records 
from SSA indicate that the Veteran has been unemployable due 
to PTSD since June 1993.  

Based on the findings that the Veteran was unable to return 
to work in May 1998 due to his PTSD, and the SSA records that 
show the Veteran was unemployable due to PTSD, the Board will 
resolve all doubt in favor of the Veteran and conclude that 
entitlement to a total rating due to individual 
unemployability is factually ascertainable in the year prior 
to receipt of the June 1999 claim.  Therefore, the Board 
finds that an effective date of June 7, 1998 is warranted for 
the award of a total rating due to individual unemployability 
due to service-connected disability.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2006 that fully addressed all 
required notice elements, as it informed the Veteran of how 
effective dates are assigned.  The letter also informed the 
Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  

Throughout the pendency of the claim and appeal, the Veteran 
has been advised of his opportunities to submit additional 
evidence, including by way of an SOC issued in June 2007, 
which provided him with an additional 60 days to submit more 
evidence.  Thus, the Board finds the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond.  The Board also notes that the AOJ also 
readjudicated the case by way of the June 2007 SOC after the 
notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
all pertinent VA outpatient treatment records and private 
medical records.  

Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to an effective date of June 2, 1994 for the 
grant of service connection for depression as related to 
service-connected PTSD is denied.  

Entitlement to an effective date of July 7, 1999 for the 
award of a 70 percent disability rating for service-connected 
PTSD is granted.  

Entitlement to an effective date of July 7, 1999 for the 
grant of entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


